Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the amendments filed 08/01/2022. Claims 1-6, 8-15, and 17-19 have been amended, claims 7, 16, and 20 have been cancelled. Claims 1-6, 8-15, and 17-19 are currently pending.
	
Response to Arguments
Claims 7, 16, and 20 have been cancelled, therefore the rejections of claims 7, 16, and 20 no longer stand.
In light of Applicant’s amendments to the specification, the objections to the specification have been withdrawn.
Examiner notes that per page 9 of Applicant’s remarks, Applicant has amended to try and overcome claim interpretation related to conditional limitations in claims 1-4, 6, 10-13, and 15. However, these claims now use the phrase “in response to” and the claims are still related to deciding when to or when not to perform certain actions, or to decide between multiple actions to perform. There may be cases where an action is determined to not be performed, or an action is determined to be acceptable so a second action may not be considered or performed. Therefore, these limitations are still interpreted as conditional (see the office action dated 05/04/2022 for analysis of conditional limitations).  
In light of Applicant’s amendment, the 112(b) rejections of claims 2-3, 5, 11-12, and 14 have been withdrawn.
In light of Applicant’s amendment, the 101 rejections of claims 1-6, 8-15, and 17-19 have been withdrawn.
Applicant’s arguments regarding the prior art rejection have been fully considered but they are not persuasive. Applicant argues on page on pages 15-16 that the Saxena references does not obtained a knowledge graph using the relationships between control commands and control conditions with an artificial intelligence modules. Examiner respectfully points out that Saxena is directed to determining when to control devices in the internet of things environment using automated rules (i.e. control commands) for an internet of things environment, sensor information, and historical user behavior models (i.e. control context). This information is built into a knowledge graph using machine learning (see at least  column 4 line 60 – column 6 line 55 and column 8 line 65 – column 9 line 20 for discussion of the machine learning method used). The prior art rejections have been updated to include the amended limitations and to clarify the reasoning given for the limitations that were not amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Saxena et al (US 10739733 B1, herein Saxena) in view of Sathish et al (US 20160103932 A1, herein Sathish).
Regarding claim 1, Saxena teaches an electronic device, comprising: a communication interface; a processor and a memory storing at least one command (col. 2 lines 6-11 recite the invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor), which when executed by the processor causes the processor to: 
obtain a first control command of a first user using the electronic device (col. 3 lines 26-42 recite an expected value is determined for each output handling type for the action given the determined state(s). These output handling types may include automatically performing the action (e.g., not subject to a user interactive qualification), determining that the action should be potentially performed subject to the user interactive qualification, and not performing the action. The user interactive qualification may be associated with inquiring a user whether the action should be performed and only performing the action if the user provides a confirmatory indication. In another example, the user interactive qualification may be associated with providing warning that the action will be performed unless otherwise instructed and not performing the action if instructed otherwise. The user interactive qualification may be a prequalification of performing the action and a qualification indication from a user may allow or prevent execution of the action (i.e. obtaining a control command for a first user automatically or manually from the first user)),
detect a context when obtaining the first control command (fig. 5 and col. 15 lines 40-47 recite at 502, a plurality of inputs that indicate states is received. For example, each input identifies an associated state of the input. In some embodiments, the received inputs correspond to automatically controlling a controllable device. For example, the states of the inputs are to be analyzed to determine a new control setting and an action is to be potentially performed to implement the new control setting on the controllable device (i.e. detecting context corresponding to a control condition)),
establish a first device knowledge base based on a knowledge graph including information in a relation between a first control condition and a first control operation preferred by the first user (fig. 2 and col. 10 lines 27-36 recite at 206, one or more automation rules are discovered based on the identified state(s) (i.e. a device knowledge base). For example, once it has been observed that an identified state (i.e. control condition) is correlated with a certain controllable device state/status/action (i.e. a control operation), a rule that places the controllable device into the associated state/status/action when the associated state is detected is created. Correlation between a determined state and a detected controllable device state/status/action may be identified and once the correlation reaches a threshold, an automation rule is dynamically created and/or updated (i.e. a knowledge base is created from control conditions and control operations)), wherein the knowledge graph is obtained by inputting [usage] information of the first user including the obtained first control command and the detected context to a trained first artificial intelligence model (Saxena col. 4 lines 60-63 recite in some embodiments, using the system shown in fig. 1A, machine learning is performed to automatically learn how users want to interact with one or more controllable devices of devices 102 to autonomously and automatically adjust properties of the controllable devices. Col. 5 lines 9-12 recite machine learning (e.g., local and/or cloud-based) is utilized to integrate input from many different devices/sensors (e.g., devices 102) to build a unique model of a user's presence, activities, and behavior. Col. 5 lines 34-37 recite machine learning is performed for a particular environment by a local hub. For example, hub 104 performs learning for the users of its deployed environment including devices 102 using a graph model of the environment. Col. 9 line 66 – col. 10 line 6 recite in some embodiments, one or more states are identified using a graph model of the environment. For example, the graph model stored in server 106 and/or hub 104 of FIG. 1A
 is utilized. An example of the graph model is shown in FIGS. 9A-9D. Because the graph model identifies nodes and relationships between nodes, an identified state and/or detected sensor data can be augmented with context information from the graph model. Fig. 2 and col. 10 lines 27-36 recite at 206, one or more automation rules are discovered based on the identified state(s). For example, once it has been observed that an identified state is correlated with a certain controllable device state/status/action, a rule that places the controllable device into the associated state/status/action when the associated state is detected is created. Correlation between a determined state and a detected controllable device state/status/action may be identified and once the correlation reaches a threshold, an automation rule is dynamically created and/or updated (i.e. control conditions and operations are used by a machine learning method to determine the knowledge graph)),
in response to detecting the context corresponding to the first control condition, identify whether to perform the first control operation stored in the first device knowledge base based on information on the context stored in a basic knowledge base and general knowledge information on the electronic device stored in the basic knowledge base (col. 16 lines 45-51 recite at 504, based on the indicated states, a plurality of output candidates automatically controlling a controllable device is evaluated. For example, the indicated states are utilized as inputs to one or more evaluation rules discovered in 206 and invoked in 208 of FIG. 2 to automatically control the controllable device by at least in part identifying the output candidates and/or the desirability of the output candidates (i.e. using the knowledge base to identify the context of the control condition). Col. 11 lines 46-54 recite invoking the rules includes utilizing the graph model. For example, one or more triggering conditions and/or desired results are based on elements of the graph model. For example, rather than requiring the condition to refer to a specific device, the condition references a generalized concept that can be identified based on the nodes and edges of the graph model (e.g., " lightbulb #2321" is to be turned on vs. light is to be turned on in the "kitchen") (i.e. general knowledge stored in the knowledge base). Col. 19 lines 50-55 recites at 506, a selected output candidate is selected among the output candidates based on the evaluation. For example, an output that optimizes the optimization function is selected among the output candidates. In some embodiments, the selected output candidate specifies a selected configuration setting of a property of the controllable device (i.e. determining whether or not to perform a control operation based on the identified context from steps 504 and 506)), 
and based on a result of the identifying, control the electronic device (fig. 5 and col. 20 lines 10-19 recite at 508, the selected output candidate is implemented. In some embodiments, an action associated with the selected output candidate is performed, if applicable. For example, if a controllable device configuration setting of the selected output candidate is a change from a current setting, the action is performed by providing an instruction to the controllable device to change to the controllable device configuration setting of the selected output candidate, if applicable, based on the output handling type of the selected output candidate (i.e. controlling the device, having identified whether or not to perform a control operation)).
However, Saxena does not explicitly teach using usage information of a first user using the electronic device to establish a device knowledge base.
Sathish teaches using usage information of a first user using the electronic device to establish a device knowledge base (para. [0055] recites referring to FIGS. 1A and 1B, the system 100 includes a first electronic device 102, one or more second electronic devices 104 (here after referred to as second electronic device 104), and a knowledge-based assistive network 106. The first electronic device 102 or the second electronic device 104 can be, for example and not limited to, a mobile phone, a smart phone, a Personal Digital Assistant (PDA), a tablet, a phablet, a computer, a communicator, or any other electronic device. Para. [0061] recites the first electronic device 102 or the second electronic device 104 can be configured to frequently monitor the usage information of the data sources. If it is determined that any update in the usage information is detected, then the knowledge cluster (i.e. the knowledge base) is updated by adding the semantic content or splitting the knowledge cluster or merging the knowledge cluster using an incremental model (i.e. using usage information from a user of a device to establish a knowledge base for the device and the user)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by including the device usage information for a specific user from Sathish as input data for identifying the device states from Saxena. Saxena and Sathish are both directed to building device knowledge graphs in order to automatically assist a device user, but while Saxena teaches using historical data and behavioral “usage” models, Saxena does not specifically teach using device usage information to establish a knowledge base for a given user and given device. One of ordinary skill would benefit from this combination, as the specific usage data from Sathish would provide more specific input data for the knowledge base in Saxena. This more specific input would allow for more accurate and robust behavior models, which would result in automation rules that are better tailored for a specific user.
Regarding claim 2, the combination of Saxena and Sathish teaches electronic device of claim 1, wherein the at least one command, when executed by the processor, causes the processor to, based on a result of performing the first control operation based on the information on the context stored in the basic knowledge base being different from a result of performing the first control operation preferred by the first user, identify to not perform the first control operation  (Saxena col. 16 line 53 – col. 17 line 12 recites a plurality of candidates for a controllable property setting of a controllable device (e.g., candidate settings of a property of the controllable device) is evaluated. Each output candidate is not only associated with a particular controllable property setting, it is associated with a particular output handling type. Example output handling types associated with performing an action to modify a controllable property of a controllable device include: performing the action (e.g., action performed without being subject to user interactive qualification), providing a warning that the action will be performed then performing the action (e.g., with a user interactive opportunity to cancel performing of the action), inquiring a user whether to perform the action (e.g., only performing the action if the user interactively confirms performing the action), deter mining that the user will likely manually perform the action (e.g., not performing action and waiting), and not performing the action (i.e. identifying not to perform the control operation). In some embodiments, the evaluation of the plurality of output candidates is based at least in part on automatically detected/learned and/or user/programmer specified preferences/rules. For example, which optimization function to utilize and/or values (e.g., optimization evaluation/expected values) that indicate preference/relationships between different configuration setting are automatically selected/determined using machine learning and/or preferences/rules (e.g., determined using the process of FIG. 4) (i.e. the system determines not to perform an identified control operation based on comparing that operation to a user’s preferred operations)).
Regarding claim 3, the combination of Saxena and Sathish teaches electronic device of claim 2, wherein the at least one command, when executed by the processor, causes the processor to, based on identifying to not perform the first control operation, recommend information on a second control operation for obtaining a same result as the result of performing the first control operation preferred by the first user (Saxena fig. 8 and col. 29 lines 10-15 recite at 802, a chance threshold of outputting a test output is identified. For example, when utilizing an optimization function to select the most optimal output (e.g., using the process of FIGS. 5 and/or 6), the selected output is selected based on determined candidate optimization evaluation values of the output candidates. Col. 29 lines 59-60 recite at 804, it is determined whether a selection criteria based on the identified chance threshold has been met. Col. 30 lines 3-5 recite If at 804 it is determined that the selection criteria has not been met, at 806 a selected output selected to be optimal using an optimization function is outputted (i.e. if a first control operation does not meet selection criteria, a second control operation for the same purpose is output)).
Regarding claim 4, the combination of Saxena and Sathish teaches electronic device of claim 1, wherein the at least one command, when executed by the processor, causes the processor to:
establish a second device knowledge base by obtaining a second control condition and a second control operation preferred by a second user based on usage information of the second user using the electronic device (Saxena col. 11 lines 12-25 recite a rule specific to a particular user but generalized to a broader area/region may be applied in different environments as the particular user travels to different environments with different graph models but with a same labeled area/region ( e.g., rule to turn on lights at night when the user enters a kitchen area can be applied across all kitchens visited by the user even though actual light devices and their configurations are different across different kitchens). In some embodiments, by allowing actions to be generalized to broader concepts using the graph model (e.g., generalized to broader location context), rule discovery may take place across various different types of deployment environments (e.g., by same user and/or different users) (i.e. a knowledge base can be established for multiple users, which would include a second user). Sathish para. [0056] recites one or more second electronic devices 104 can include one or more knowledge graphs 110(here after referred to as knowledge graph 110). The knowledge graph 110 represents the information of a second user associated with the second electronic device 104 (i.e. usage information obtained from a second user));
in response to detecting a context corresponding to the first control condition and the second control condition (Saxena fig. 5 and col. 15 lines 40-47 recite at 502, a plurality of inputs that indicate states is received. For example, each input identifies an associated state of the input. In some embodiments, the received inputs correspond to automatically controlling a controllable device. For example, the states of the inputs are to be analyzed to determine a new control setting and an action is to be potentially performed to implement the new control setting on the controllable device. Col. 16 lines 46-47 recite at 504, based on the indicated states, a plurality of output candidates automatically controlling a controllable device is evaluated. Col. 16 lines 52-58 recite a plurality of output candidates is evaluated. For example, a plurality of candidates for a controllable property setting of a controllable device (e.g., candidate settings of a property of the controllable device) is evaluated. Each output candidate is not only associated with a particular controllable property setting, it is associated with a particular output handling type (i.e. context corresponding to multiple control conditions is detected)), identify one of the first control operation or the second control operation based on the information on the context and the general knowledge information on the electronic device (Saxena col. 11 lines 46-54 recite invoking the rules includes utilizing the graph model. For example, one or more triggering conditions and/or desired results are based on elements of the graph model. For example, rather than requiring the condition to refer to a specific device, the condition references a generalized concept that can be identified based on the nodes and edges of the graph model (e.g., " lightbulb #2321" is to be turned on vs. light is to be turned on in the "kitchen") (i.e. general knowledge information). Fig. 5 and col. 19 lines 50-60 recite at 506, a selected output candidate is selected among the output candidates based on the evaluation (i.e. identify one of the first or second control operations). For example, an output that optimizes the optimization function is selected among the output candidates. In some embodiments, the selected output candidate specifies a selected configuration setting of a property of the controllable device. In some embodiments, selecting the output includes selecting an output candidate based on a comparison of the output candidate optimization evaluation values (e.g., compare optimization evaluation values using the optimization function). Col. 19 line 64 – col. 20 line 9 recite by utilizing the optimization function, conflicts between automation correlations/policies/rules are resolved. For example, two or more automation correlations/policies/rules are to be activated because the received input state triggers these automation correlations/policies/rules, but they may specify conflicting controllable device settings that cannot be all implemented at the same time (e.g., one rule specifies an "on" configuration setting while another rule specifies an "off" configuration setting). By comparing various associated optimization values associated with each possible configuration setting, the most optimal configuration setting given the input states may be determined (i.e. selecting a specific control operation is based on using the knowledge base to evaluate the outcome of each control operation)); 
and execute the identified one of the first control operation or the second control operation (Saxena fig. 5 and col. 20 lines 10-19 recite at 508, the selected output candidate is implemented. In some embodiments, an action associated with the selected output candidate is performed, if applicable. For example, if a controllable device configuration setting of the selected output candidate is a change from a current setting, the action is performed by providing an instruction to the controllable device to change to the controllable device configuration setting of the selected output candidate, if applicable, based on the output handling type of the selected output candidate (i.e. controlling the device, having identified whether or not to perform one of the first or second control operations)).
Regarding claim 5, the combination of Saxena and Sathish teaches electronic device of claim 4, wherein the at least one command, when executed by the processor, causes the processor to:
identify a result of performing the first control operation and a result of performing the second control operation based on the information on the context stored in the basic knowledge base (Saxena fig. 6 and col. 21 lines 36-38 recite at 602, a candidate configuration setting of a controllable device property to be automatically controlled is selected for evaluation. Col. 22 lines 6-18 recite at 604, for each applicable input state, a component evaluation value for the selected candidate configuration setting is determined. For example, for each applicable input state of input states received in 502 of FIG. 5 to automatically control the property of the controllable networked device, the component evaluation value for the selected candidate configuration setting is determined. In some embodiments, there exists a data structure that stores for each different pair of input state and candidate output (e.g., for a particular configuration setting), a corresponding component evaluation value that quantifies the relationship between the input state and the candidate output (i.e. the result for performing at least a first and second control operation is identified). Col. 22 lines 30-33 recite the component evaluation value is determined based on the graph model. For example, properties of relevant edges between relevant nodes identify desirability of the selected candidate configuration setting (i.e. results of the control operations are identified using the knowledge base)); 
and identify a control operation having a result of an execution preferred by a user from one of the result of performing the first control operation or the result of performing the second control operation as a control operation to be executed by the electronic device (Saxena col. 22 lines 18-29 recite the component evaluation value identifies the magnitude of the desirability of the selected candidate configuration setting for a particular input state. In some embodiments, the component evaluation value is based at least in part on automatically detected/learned and/or user/programmer specified preferences/rules. For example, which optimization function to utilize and/or component optimization evaluation/expected values that indicate preference/relationships between a particular configuration setting are automatically selected/determined using machine learning and/or preferences/rules (e.g., determined using the process of FIG. 4) (i.e. determining which control operation between a first and second control operation has a result that matches a user’s preferred result)).
Regarding claim 6, the combination of Saxena and Sathish teaches electronic device of claim 1, further comprising: a display, wherein the at least one command, when executed by the processor, causes the processor to: control the display to display a user interface (UI) for inputting a control condition and a control operation preferred by a user (Sathish para. [0013] recites in accordance with another aspect of the present disclosure, an electronic device includes a communication module, a display configured to display a user interface (UI), a touch sensitive unit configured to receive a user's touch input, and a processor. Saxena col. 3 lines 39-42 recite the user interactive qualification may be a prequalification of performing the action and a qualification indication from a user may allow or prevent execution of the action (Examiner’s Note: while Saxena does not specifically teach a specific user interface for hub 104 from fig. 1A, one of ordinary skill would understand that a user could use the UI from Sathish to perform the user interactions from Saxena)), 
and in response to the first control condition and the first control operation being set through the UI, establish the first device knowledge base based on information on the set first control condition and first control operation (Saxena col. 16 lines 3-8 recite various scene modes (e.g., breakfast scene, sleeping scene, reading scene, movie scene, away mode, etc.) define a desired group of controllable device settings for a particular activity or status of one or more users. The scene mode may be manually specified by a user and/or automatically determined (i.e. the control conditions and operations in the knowledge base are influenced by user inputs)).
Regarding claim 8, the combination of Saxena and Sathish teaches electronic device of claim 1, wherein the first artificial intelligence model comprises an artificial intelligence model trained by using at least one of machine training, neural network, gene, deep-learning, or classification algorithm as an artificial intelligence algorithm (Saxena fig. 3 and col. 12 line 66 – col. 13 line 17 recites at 314, for each of the candidate states, a likelihood that the candidate state corresponds to a received sensor data is determined. For example, a probability that a received sensor data corresponds to a particular candidate state is determined. In some embodiments, the likelihood identifies a probability that the candidate state is the actual state given the sensor data. In some embodiments, this likelihood is determined using machine learning. For example, statistical and/or deep learning processing has been utilized to analyze a training data set of example associations between different sensor data and corresponding states to determine associated probabilities of association between different sensor data and different states. In some embodiments, the likelihood that the candidate state corresponds to the received sensor data is determined using a predetermined analysis algorithm. For example, a computer vision pattern recognition algorithm is utilized to analyze camera sensor data and the algorithm provides the likelihood. In some embodiments, the likelihood is determined using the graph model (i.e. the model uses machine learning training to build the knowledge graph from claim 1)).
Regarding claim 9, the combination of Saxena and Sathish teaches electronic device of claim 1, wherein the basic knowledge base is received from an external server, or stored during manufacturing the electronic device (Saxena col. 4 lines 47-55 recite server 106 may be a part of a cloud computing infrastructure to process and/or store information associated with devices 102 to enable control and management of devices 102. In some embodiments, hub 104 functions as an interface and a control hub to automatically control devices 102. Although storage elements have not been explicitly shown in FIG. 1A, any of the shown components may include a local storage and/or access a locally connected and/or remote storage (i.e. an external server can store the knowledge base)), and wherein the basic knowledge base stores the general knowledge information on the electronic device in a form of at least one knowledge graph (Saxena col. 4 lines 55-58 recite a local and/or remote storage stores an environment graph model that maps relationships among devices 102 and the physical deployment environment. Col. 11 lines 46-54 recite invoking the rules includes utilizing the graph model. For example, one or more triggering conditions and/or desired results are based on elements of the graph model. For example, rather than requiring the condition to refer to a specific device, the condition references a generalized concept that can be identified based on the nodes and edges of the graph model (e.g., " lightbulb #2321" is to be turned on vs. light is to be turned on in the "kitchen") (i.e. the knowledge base is stored in the form of at least one knowledge graph that contains general knowledge information)).
Claim 10 is a method claim and its limitation is included in claim 1. The only difference is that claim 10 requires a method (Saxena col. 2 lines 6-14 recite the invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor. In this specification, these implementations, or any other form that the invention may take, may be referred to as techniques (i.e. methods)). Therefore, claim 10 is rejected for the same reasons as claim 1.
Claim 11 is a method claim and its limitation is included in claim 2. Claim 11 is rejected for the same reasons as claim 2.
Claim 12 is a method claim and its limitation is included in claim 3. Claim 12 is rejected for the same reasons as claim 3.
Claim 13 is a method claim and its limitation is included in claim 4. Claim 13 is rejected for the same reasons as claim 4.
Claim 14 is a method claim and its limitation is included in claim 5. Claim 14 is rejected for the same reasons as claim 5.
Claim 15 is a method claim and its limitation is included in claim 6. Claim 15 is rejected for the same reasons as claim 6.
Claim 17 is a method claim and its limitation is included in claim 8. Claim 17 is rejected for the same reasons as claim 8.
Claim 18 is a method claim and its limitation is included in claim 9. Claim 18 is rejected for the same reasons as claim 9.
Regarding claim 19, the combination of Saxena and Sathish teaches the method according to claim 10, further comprising: establishing at least one device knowledge base corresponding to each of a plurality of users based on usage information corresponding to each of the plurality of users using the electronic device (Sathish para. [0056] recites each electronic device can include a knowledge graph 108. In an embodiment, the knowledge graph 108 represents the information of respective user associated with the electronic device in the form of a graph that includes clusters (i.e., nodes), topics, sub-topics and keywords. One or more second electronic devices 104 can include one or more knowledge graphs 110 (here after referred to as knowledge graph 110). The knowledge graph 110 represents the information of a second user associated with the second electronic device 104 (i.e. each user of a plurality of users has a corresponding device knowledge base). Saxena col. 11 lines 20-25 recite in some embodiments, by allowing actions to be generalized to broader concepts using the graph model (e.g., generalized to broader location context), rule discovery may take place across various different types of deployment environments (e.g. by the same user and/or different users) (i.e. the knowledge graph can incorporate scenarios wherein multiple users may use the same device)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20090063388-A1 (Kim et al) teaches a method of automatically controlling a system using information about events generated in an external environment or services input by a user.
US-20160195864-A1 (Kim et al) teaches a method of autonomously operating a network of devices by revising the operational status of certain devices in response to device conditions and usage information collected by one or more sensors.
US-20180120801-A1 (Billings et al) teaches a system that integrates sensor information and learned data of building users with machine learning to output control commands.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH M FEITL whose telephone number is (571)272-8350. The examiner can normally be reached on M-F 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/L.M.F./             Examiner, Art Unit 2121                                                                                                                                                                                           
/Li B. Zhen/	Supervisory Patent Examiner, Art Unit 2121